              Case 4:21-cr-00241-JSW Document 18 Filed 06/14/21 Page 1 of 3



 1

 2

 3

 4                             IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                        OAKLAND DIVISION
 7     UNITED STATES OF AMERICA,                           Case No.: CR 21–0241 JSW (DMR)
 8                     Plaintiff,                          STIPULATED ORDER (AS
                                                           MODIFIED) CONTINUING
 9             v.                                          HEARING & EXCLUDING
                                                           TIME UNDER THE SPEEDY
10     ADALBERTO GUARDADO,                                 TRIAL ACT
11                     Defendant.
12

13          The above-entitled matter is currently scheduled for Status re: Preliminary Hearing/
14   Arraignment and Status re: Detention Hearing on June 17, 2021. The government has filed an
15   Information against the Defendant on June 10, 2021. Counsel for the defendant represents in
16   this stipulated order that counsel is unavailable for that appearance because of a conflicting in-
17   person sentencing in San Francisco. The defense accordingly requests that the matter be
18   continued until June 18, 2021 at 1:00 p.m. for Arraignment on Information and Status re:
19   Detention Hearing.
20          The government has no objection to this proposed continuance.
21   Therefore, for good cause shown the hearing currently scheduled on June 17, 2021 shall be
22   vacated. The matter shall be continued until June 18, 2021 at 1:00 p.m.
23
     //
24
     //
25
     //
26
     //
27
     //
28
     //

     STIP. ORD. CONTINUING HEARING
     GUARDADO, CR 21–0241 JSW (DMR)
              Case 4:21-cr-00241-JSW Document 18 Filed 06/14/21 Page 2 of 3



 1          The Court finds that the ends of justice served by granting this continuance outweigh the
 2    best interest of the public and defendant in a speedy trial, and accordingly excludes time under
 3    the Speedy Trial Act until the new date. The Court finds this exclusion necessary to permit for
 4    continuity of counsel and to allow for the effective preparation of defense counsel. 18 U.S.C. §
 5    3161(h)(7)(B)(iv).
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     GUARDADO, CR 21–0241 JSW (DMR)
                                                     2
              Case 4:21-cr-00241-JSW Document 18 Filed 06/14/21 Page 3 of 3



 1

 2                IT IS SO STIPULATED.
 3
                         June 14, 2021             STEPHANIE HINDS
 4                       Dated                     Acting United States Attorney
                                                   Northern District of California
 5
                                                             /S
 6
                                                  JONATHAN LEE
 7                                                 Assistant United States Attorney

 8

 9                       June 14, 2021             GEOFFREY HANSEN
                         Dated                     Acting Federal Public Defender
10                                                 Northern District of California
11                                                           /S
                                                   GRAHAM ARCHER
12                                                 Assistant Federal Public Defender
13

14                                                             ES DISTRICT
                                                              T            C
                                                            TA




                                                                                     O
                  IT IS SO ORDERED AS MODIFIED.
                                                        S


15




                                                                                      U
                                                       ED




                                                                                       RT
                                                                                D
                                                                         RDERE
                                                   UNIT




16                                                                     O
                                                                 S S O
                         June 14, 2021                      IT I         DIFIED
                                                                  S M  O



                                                                                          R NIA
17                                                             A
                         Dated
18
                                                                          M. Ryu
                                                   NO




                                                                  o n n a
19                                                        Judge D
                                                    ________________________________     FO
                                                     RT




                                                                                      LI
                                                    HON.E DONNA M. RYU
                                                        H




                                                                                     A

20                                                  UnitedRStates             C
                                                            N Magistrate Judge
                                                                            F
                                                                D IS T IC T O
21                                                                    R
22

23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     GUARDADO, CR 21–0241 JSW (DMR)
                                             3
